        Case 4:19-cv-00127-MW-MJF Document 151 Filed 10/27/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF FLORIDA
                            TALLAHASSEE DIVISION

 GEORGE HORN,

             Plaintiff,

 vs.
                                               Case No.: 4:19-cv-00127-MW-MJF
 MARK INCH, as Secretary of the
 Florida Department of Corrections,
 CENTURION OF FLORIDA LLC, a
 health services corporation, and
 ALEXIS FIGUEROA, M.D., in his
 individual capacity,

             Defendants.

                           MOTION TO WITHDRAW

         COMES NOW Eliot B. Peace, co-counsel for Defendants Centurion of

Florida, LLC and Dr. Alexis Figueroa in the above-styled cause, and gives notice

that effective October 30, 2020, he will no longer be with the firm of Bradley Arant

Boult Cummings LLP and consequently, moves the Court for permission to

withdraw from the representation of Defendants Centurion of Florida, LLC and Dr.

Alexis Figueroa in this matter. Defendants will continue to be represented by R.

Craig Mayfield, Brian Wahl and Jacob Hanson of Bradley Arant Boult Cummings

LLP.




4812-0137-0832.1
        Case 4:19-cv-00127-MW-MJF Document 151 Filed 10/27/20 Page 2 of 2




                                s/ Eliot B. Peace
                                Eliot B. Peace (FBN 124805)
                                Bradley Arant Boult Cummings LLP
                                100 North Tampa Street, Suite 2200
                                Tampa, Florida 33602
                                Tel: (813) 559-5500
                                epeace@bradley.com
                                Counsel for Defendants Centurion of Florida,
                                LLC and Dr. Alexis Figueroa




                         CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on October 27, 2020, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system, which will

automatically send e-mail notification to all counsel of record.


                                s/ Eliot B. Peace
                                Counsel for Defendants Centurion of Florida,
                                LLC and Dr. Alexis Figueroa




                                          2
4812-0137-0832.1
